Mr. Justice Taylor, specially concurring: The insured said in writing that he would be satisfied to release the insurer if the money was paid to Duffin & Company, the insurer’s agent. The question arises whether a consideration in fact was given by the insurer for the act to be performed by the insured. What was contemplated was a unilateral contract, a promise on the part of the insurer and something to be done by the insured. But here the insured was already indebted to the insurer, and placing the money in the hands of Duffin & Company, its agent, was merely doing what it was already obliged to do in payment of its obligation of insurance. In other words, the insured was already indebted to the insurer, and by putting the money in the hands of Duffin & Company, its agent, it did not suffer any further detriment as the result of the insurer’s promise. Its position remained in statu quo. The insured had nothing after his promise that he did not have before.' It follows, therefore, that the promise of the insured was not binding or enforceable because there was no detriment to the promisee, nor advantage to the promisor. The law on the subject is ably discussed in Willis-ton on Contracts, eh. YI, and although, as "there shown, it is still a subject on which courts take many different views, it seems reasonable to say, as applicable to the facts in this case, that where the promisee, the insurer, suffered no detriment and the promisor, the insured, receives no benefit, the whole transaction is but, in its nature, a midmn pactum.